Citation Nr: 0719214	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  06-04 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1963 to October 1966.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2005 
rating decision of the Seattle, Washington Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In February 
2007, a videoconference hearing was held before the 
undersigned.   


FINDING OF FACT

Tinnitus was not manifested in service, and it is not shown 
that the veteran's current tinnitus is related to his 
service, to include noise trauma therein.  


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107  (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A January 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  The May 2005 rating decision, a December 2005 
statement of the case (SOC) and subsequent July 2006 and 
September 2006 supplemental SOCs also provided the text of 
applicable regulations and explained what the evidence showed 
and why the claims were denied.  Additionally, a March 2006 
letter provided notice regarding disability ratings and 
effective dates of awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)).  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The veteran was provided with 
a VA audiological evaluation in March 2005, which did not 
find a nexus between the veteran's tinnitus and his military 
service.  The Board has considered whether a further medical 
opinion might be necessary given that the veteran 
subsequently submitted a letter from a VA ENT service 
employee with an opinion regarding the etiology of his 
tinnitus.  However, as will be explained below, the Board 
finds that this lacks probative value in the matter at hand.  
Consequently, the probative evidence of record does not 
present a conflict that requires resolution via a further 
medical opinion, and another medical opinion is not 
necessary.  The veteran has not identified any additional 
evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

Service medical records do not reveal any complaints or 
findings of tinnitus.  On September 1968 annual examination 
for reserve service, audiometry revealed elevated high 
frequency puretone thresholds.  The examiner indicated there 
were no defects/disability diagnoses.  In associated medical 
history, the veteran denied having hearing loss or ear, nose 
or throat trouble.  

The veteran filed his claim seeking service connection for 
bilateral hearing loss and tinnitus in January 2005.  In a 
statement in support of claim later that month, he indicated 
that he worked on the flight deck of an aircraft carrier 
during service and was exposed to severe acoustic trauma.  
When he was younger he thought he could work through the 
resulting hearing loss but it had degraded to the point that 
it was impacting his employment and his life in a significant 
way.  

Private progress notes include a February 23, 2005 notation 
that the veteran was seen in the hospital following surgery 
the previous day.  He looked good but was in considerable 
pain.  A March 10, 2005 note indicates that the veteran was 
out of the hospital, was able to run a few miles a couple of 
times, and had considerable pain but was taking a minimum of 
[pain] medication because he needed to deal with an employee 
who was stealing from him.  

On March 9, 2005 VA audiological evaluation, it was noted 
that the veteran presented with a history of bilateral 
hearing loss and a single episode of tinnitus of several 
months duration about a year prior with no recurrence.  The 
veteran reported significant military noise exposure from 
duty on an aircraft carrier.  He also reported that post 
service noise exposure was insignificant.  Audiometric 
testing revealed mild to severe sensorineural hearing loss 
bilaterally.  The examiner reviewed the claims file and 
concluded that since significant high frequency hearing loss 
was shown in the right ear just after service, it was at 
least as likely as not that the veteran's present right ear 
hearing loss was related to service.  Because the single 
episode of tinnitus occurred sufficiently later in time, it 
was not considered likely that it was related to the 
veteran's military service.  

In his July 2004 notice of disagreement the veteran indicated 
that at the March 2005 VA audiological examination he told 
the examiner that he had periodic tinnitus, occurring in the 
morning and then again in the evening.  He also indicated 
that he suffered from the condition on occasions that came 
out of the blue.  The condition had existed since he was 
exposed to acoustic trauma on active duty.  He did not think 
that the facts reported were accurate in relation to what he 
actually verbalized to the examiner.  

On VA audiological evaluation in August 2005 the veteran 
reported long term constant and severe tinnitus.  Audiometry 
showed a mild progressing to a profound sensorineural hearing 
bilaterally.  Speech audiometry showed that the hearing loss 
was significantly affecting the veteran's reception and 
understanding of speech in each ear.  The examiner did not 
provide an opinion regarding the etiology of the veteran's 
tinnitus.  

In an October 2005 letter the veteran's representative 
indicated that on the last page of the March 2005 VA 
examination report the examiner checked boxes indicating that 
the veteran had constant bilateral tinnitus in contradiction 
with his commentary where he indicated that the veteran had 
had a single episode of tinnitus that had ended.  

In his January 2006 Form 9 the veteran indicated that he had 
told the March 2005 VA examiner that he had constant tinnitus 
in both ears.  

In a February 2006 clarifying report, the March 2005 VA 
examiner explained that during the March evaluation the 
veteran, in response to a request for information about the 
presence of tinnitus, reported a single episode lasting from 
October 2003 to September 2004.  An audiology case history 
form completed by the examiner documented that response.  
However, on a later section of the March 2005 report 
addressing the tinnitus, the examiner marked check boxes 
indicating that the veteran had bilateral, constant tinnitus.  
The examiner indicated that since the only report the veteran 
provided to him was of the one October 2003 to September 2004 
episode, he could only conclude that the checking of the 
boxes indicative of constant bilateral tinnitus was done in 
error.  The examiner continued to conclude based on his 
examination of the claims file that the single episode of 
tinnitus which reportedly occurred nearly 40 years after 
service was less likely than not related to the veteran's 
military service.  

At his April 2006 RO hearing the veteran testified that at 
the time of the March 2005 VA audiological evaluation he had 
just had surgery for throat cancer and had just started 
taking oxycodone and was really feeling the effects of the 
medication.  He did not remember having a conversation about 
his tinnitus but thought that if there had been a question 
about tinnitus, he would have responded that he did not have 
ringing in his ears that day as the medication had caused it 
to stop.  He further indicated that his primary care 
physician, Dr. S, had told him that the ringing had stopped 
during that time frame because he was taking so much 
medication.  

In an August 2006 letter, Dr. S, indicated that that he had 
reviewed his office notes and that he had no specific recall 
of any discussion with the veteran regarding tinnitus.  At 
his last office visit the veteran did state that he had 
tinnitus and had a significant amount of exposure to 
gunfire/loud noise on a repeated basis during his military 
service.  

In a September 2006 addendum, the March 2005 VA examiner 
indicated that he understood that the veteran was claiming 
that he was taking medication, which caused him to fail to 
remember other episodes of tinnitus at the March 2005 
audiological evaluation.  As a result the veteran was 
scheduled for a repeat audiological evaluation with the 
examiner in August 2006.  The examiner discussed the matter 
with the physician on call (POC) at Fort Harrison and it was 
concluded that no further basis existed for an additional 
examination as the results (i.e., clinical findings) of the 
prior examination were not in question.  

In a February 2007 letter a VA ENT service employee discussed 
etiology of tinnitus, indicating that intermittent or 
persistent tinnitus not present in the past but starting 
after exposure to combat noise such as mortar explosions, IED 
blast or small arm fire was by association related to combat 
acoustic trauma.  He also indicated that a hearing test may 
or may not reflect hearing change produced by the acoustic 
trauma.  The damage to the inner ear hair cells may not be 
severe enough to produce tinnitus or the damage may be in a 
frequency not tested by a routine audiogram.  The physician 
stated in conclusion that persistent or intermittent tinnitus 
not present before combat noise exposure but present 
afterwards is related to the acoustic trauma produced by 
combat.  

At the February 2007 videoconference hearing the veteran 
testified that he told the March 2005 examiner that he did 
not know if he should be given hearing testing at that time 
due to his condition.  He was also under the impression that 
the examiner was 100 percent sure that his tinnitus was 
related to his significant noise exposure.

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Medical records show that the veteran has had tinnitus 
diagnosed.  Furthermore, it is quite plausible, and may 
readily be conceded, that his duties on an aircraft carrier 
exposed him to acoustic trauma.  Consequently, the remaining 
question to be resolved is whether there is a nexus between 
the current tinnitus and the acoustic trauma in service.  
Significantly, tinnitus was not manifested in service (or 
noted on annual reserve examination about 2 years 
postservice), and service connection for such disability on 
the basis that it became manifest in service and persisted is 
not warranted.  

The only competent evidence that directly addresses the 
etiology of the veteran's tinnitus, the report (with 
subsequent clarifications) by an audiologist who evaluated 
the veteran in March 2005 and opined that the tinnitus was 
unrelated to noise trauma in service, clearly weighs against 
a finding of a nexus between the veteran's tinnitus and his 
service.  As supporting rationale the examiner cited, 
essentially, the lengthy time interval between the veteran's 
service/exposure to noise trauma therein, and the earliest 
postservice clinical report of tinnitus.  While the veteran 
has questioned the accuracy of the examiner's report of the 
veteran's description of his tinnitus (i.e., long single 
episode vs. constant), the discrepancy does not relate to the 
rationale for the opinion given.  Furthermore, that examiner 
reviewed the record in light of the allegations, provided an 
explanation for the discrepancies, and indicated that his 
opinion remained unchanged.  

The February 2007 letter by a VA ENT service employee 
submitted by the veteran's representative in support of the 
veteran's claim lacks probative value in the matter at hand.  
It is nonspecific (as it does not identify the veteran), and 
it discusses factual premises not shown in this case.   
Specifically, it is not shown that the veteran engaged in 
combat, was exposed to mortar explosions, IED blast, or small 
arms fire in combat, or that he has tinnitus that appeared 
after such exposure.  (See Reonal v. Brown, 5 Vet. App. 458 
(1993): A medical professional's opinion based on an 
inaccurate factual premise has no probative value).  

In summary, the competent (medical) evidence in this case is 
against the veteran's claim.  Significantly, a lengthy time 
interval between a veteran's service and the initial 
postservice clinical notation of a disability for which 
service connection is sought (here, nearly 40 years) is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).   

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, it must be denied.    


ORDER

Service connection for tinnitus is denied.   


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


